846 F.2d 72Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James L. MARTIN, Plaintiff-Appellant,v.Dale F. SHUGHART, Edmund G. Myers, Pennsylvania FarmersAssociation, Richard W. Newpher, Richard E. Denison, John R.Moulton, Gary L. Rothermel, Pennsylvania Farm Management &Business Analysis Service, Defendants-Appellees.
No. 87-2132.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1988.Decided April 28, 1988.

James L. Martin, appellant pro se.
Nancy E. Gilberg, Administrative Office of Pennsylvania Courts, for appellee Shughart.
John A. Sutherland, Jr., Siciliano, Ellis, Dyer & Boccarosse, for appellee Myers.
Stephen M. Sayers, Hunton & Williams, for remaining appellees.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
James L. Martin seeks to appeal from the orders of the district court dismissing the defendants from his diversity/civil rights action.


2
We agree with the district court that it lacked personal jurisdiction over the defendants.


3
We also find no abuse of discretion in the district court's denial of Martin's Fed.R.Civ.P. 59 motion for reconsideration.


4
Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


5
DISMISSED.